DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The instant claims are apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Objections
Claims 1 and 8 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 1 and 8 are objected to because of the following informalities:  
In claim 1, the recitation of “line 1 and line 2” (at line 4) should be changed to --a line (1) 
In claim 8, each recitation of “line 1” should be changed to --the line (1)--.  Also, each recitation of “line 2” should be changed to --the line (2)--.  Also, each recitation of “line 1-1” should be changed to --the line (1-1)--.  Also, each recitation of “line 1-2” should be changed to --the line (1-2)--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations of “line 1-1” (at line 11) and “line 1-2” (at line 12) lack proper positive antecedent basis. 
Also, the relationship between “an oligomer product” (at line 12) and “an oligomer product” previously set forth in the claim (at line 9) is unclear.
Regarding claim 3, it is unclear as to the additional structural limitation applicant is 
Regarding claim 5, it is unclear as to the additional structural limitation applicant is attempting to recite because the solvent is not considered an element of the apparatus.  It is merely a material worked upon by the apparatus during an intended operation.
Regarding claim 6, it is unclear as to the additional structural limitation applicant is attempting to recite because the monomer and the oligomer are not considered elements of the apparatus.  They are merely materials (i.e., a reactant and a product) worked upon by the apparatus during an intended operation.
Regarding claim 7, the relationship between “a stream” (at line 2) and “the solvent stream” set forth in claim 1 (at lines 7-8) is unclear.
Also, the relationship between “a stream” (at line 3) and “a stream including an oligomer product” set forth in claim 1 (at lines 8-9) is unclear.
Also, the relationship between “the stream” (at line 5) and “the stream including an oligomer product” set forth in claim 1 (at lines 11-12) is unclear.
Also, the relationship between “the stream” (at line 7) and “the solvent stream” set forth in claim 1 (at line 10) is unclear.
Regarding claim 8, “the front end of the point” (at lines 5-6), which pertains to the point of connection between line L12 and line L20 (see FIG. 1), lacks proper positive antecedent basis.
Also, the relationship between “a point connected to line 1-1” (at line 7) and “a point connected to line 2” previously set forth in the claim (at lines 3-4) is unclear.  Based on 
Also, the relationship between “a point connected to line 1-2” (at lines 7-8) and “the point connected to line 2” previously set forth in the claim (at lines 5-6) is unclear.  Based on applicant’s disclosure (see FIG. 1), the two points appear to be the same point.
Regarding claim 10, it is unclear as to the additional structural limitation applicant is attempting to recite by the limitation “the first operation mode and the second operation mode have a cycle of 0.1 hours to 12 hours and are alternately operated” because the limitation is drawn to an intended operation of the apparatus that does not appear to impart further patentable weight (structure) to the apparatus claim.
The remaining dependent claims are further rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2012/0080093) in view of Tomkins et al. (US 9,810,492).
Regarding claims 1 and 11, Schneider et al. discloses an apparatus suitable for preparing oligomers (see FIG. 1; paragraph [0018]-[0019]), said apparatus comprising:
a reactor (i.e., a bubble column reactor 1) for carrying out an oligomerization reaction in the presence of a supplied monomer and solvent (see paragraph [0002]; e.g., monomer is introduced through a feed line 7 and solvent is introduced through a feed line 9); and
a first line (i.e., feed line 9) and a second line (i.e., outlet line 10) separately provided in a lower side of the reactor;
wherein the second line 10 includes a second level control valve (i.e., a valve 14 positioned on the outlet line 10, the valve 14 being controlled by a control unit 13 in communication with a level measuring device comprising an emitter 11 and a detector 12).
During operation, a solvent stream is supplied to the reactor 1 through the first line 9 and a stream including an oligomer product is discharged through the second line 10 via the second level control valve 14.
Schneider et al. further acknowledges that the reactive material of the oligomerization reaction produces deposits which can lead to plugging (see paragraphs [0004], [0016]).
Schneider et al., however, fails to disclose a first level control valve provided on the first line 9 and the further provision of additional lines separated from the first line 9 to facilitate the routing of materials during the operation of the apparatus according the claimed first operation mode and the claimed second operation mode.
Tomkins et al. discloses an apparatus comprising heat exchangers (i.e., heat exchanger 1 surrounded by shells 2, see FIG. 1A-1E) for processing fluids that are prone to form deposits on the surfaces of the heat exchangers and foul the heat exchangers (see column 1, lines 19-29); said apparatus (see FIG. 6A-6B) comprising a first line (i.e., a line through which fluid flows from pump 7 to the heat exchangers in FIG. 6A) and a second line (i.e., a line through which fluid flows from the heat exchangers to a collection tank in FIG. 6A); wherein the first line includes a first control valve (see valves shown in FIG. 6A) and the second line includes a second control valve (see valves shown in FIG. 6A).  During operation, the heat exchangers are periodically operated under a first operation mode (see FIG. 6A, in which the valves are configured for forward flow) in which a fluid is supplied to the heat exchangers through the first line via the first control valve and the fluid is discharged through the second line via the second control valve; and under a second operation mode (see FIG. 6B, in which the valves are configured for reverse flow) in which the fluid is supplied to the heat exchangers through the second line via an additional line separated from the first line, via the second control valve, and the fluid is discharged through the second line via an additional line separated from the first line, via the first control valve (see column 8, lines 34-43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first level control valve on the first line and to further provide additional lines separated from the first line to facilitate the routing of fluids during the operation of the apparatus according to the first operation mode and the second operation mode in the apparatus of Schneider et al. because, with such arrangement, the flow of the fluid through the first line and the second line could be periodically reversed and then returned to its original flow direction, which would help dislodge or break down any deposits that can lead to 
Regarding claims 2 and 3, Schneider et al. discloses a monomer stream supply line at a lower portion of the reactor for supplying a monomer stream in a gaseous state to the reactor (i.e., a feed line 7 introducing a gaseous monomer feed into bottom compartment 3 of the reactor 1, see FIG. 1, paragraph [0018]).
	Regarding claim 4, Schneider et al. discloses an unreacted monomer discharge line in an upper portion of the reactor (i.e., an outlet line 8 for removing gaseous components from the reactor 1, see FIG. 1, paragraph [0018]).
	Regarding claim 5, the recitation of a specific chemical for the solvent does not impart further patentable weight to the apparatus claim because the solvent is merely a material that is worked upon by the apparatus during an intended operation.  See MPEP §§ 2114, 2115.
	Regarding claim 6, the recitation of a specific chemical for the monomer does not impart further patentable weight to the apparatus claim because the monomer is merely a material worked upon by the apparatus during an intended operation.  See MPEP §§ 2114, 2115.  In any event, Schneider et al. discloses that the apparatus has utility for performing an oligomerization process of ethylene to produce linear alpha-olefins (see paragraph [0002]).
Regarding claim 7, the modified apparatus of Schneider et al. would operate in the claimed manner, wherein, during the first operation mode (i.e., a forward feed corresponding to FIG. 6A in Tomkins et al., which is the disclosed flow direction in Schneider et al.), a stream would pass through the first level control valve (i.e., now in line 9) in a direction toward the reactor 1 and a stream would pass through the second level control valve 14 in a direction away from (i.e., opposite) the reactor; and during the second operation mode (i.e., a reverse feed 9) in a direction away from (i.e., opposite) the reactor 1, and a stream would pass through the second level control valve 14 in a direction toward the reactor.
Regarding claims 8 and 9, Tomkins et al. further discloses a valve system comprising a plurality of block valves (see valves in FIG. 6A-6B); wherein the block valves are provided at various locations on the first feed line, the second feed line, and the two additional lines; and wherein the block valves are either opened or closed in order to facilitate the routing of the fluid into and out of the heat exchangers according to either the first operation mode (i.e., the forward feed mode, FIG. 6A) or the second operation mode (i.e., the reverse feed mode, FIG. 6B).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed arrangement of block valves for the first line, the second line, and the additional lines in the modified apparatus of Schneider et al. because the block valves would facilitate the routing of the fluid into and out of the reactor according to the either the first operation mode (i.e., the forward feed mode) or the second operation mode (i.e., the reverse feed mode) for dislodging or breaking down deposits that can lead to blockages in the apparatus, as taught by Tomkins et al.
Regarding claim 10, the specific cycle time for the first and second operating modes is considered a recitation of intended use that does not impart further patentable weight (structure) to the apparatus claim.  See MPEP § 2114.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Schneider et al. (US 8,058,369), Weitzel et al. (US 2022/0041774), Alqahtani et al. .
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774